Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 4 and 9-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 3, the claim recites the limitation “sidewall surfaces” in line(s) 5. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 4, the step of the “forming a first sidewall film” in line 2 is unclear because it is unsure whether the step of “forming a first sidewall film” in the claim 4 and the step of “forming a first sidewall film” in the claim 1 are the same or different. If they are different, each step should be distinguished. But if they are the same step, the step in the claim 4 should be properly recited.

Further regarding claim 4, the claim recites the limitation “sidewall surfaces” in line(s) 3. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 9, the claim recites the limitation “sidewall surfaces” in line(s) 4. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 10, the claim recites the limitation “sidewall surfaces” in line(s) 2-3. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 10, the claim recites the limitation “the surfaces” in line(s) 9. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claims 10-14, because of their dependency on claim 9, these claim is also objected for the reasons set forth above with respect to claim 9.

Allowable Subject Matter
Claims 1, 2, 5-9 and 15-17 are allowed. Further, claims 3, 4 and 9-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a second fin on both sides of the first fin and the second fin elongates along a direction perpendicular to an elongation direction of the 

Regarding claim 15. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a second fin on both sides of the first fin and the second fin elongates along a direction perpendicular to an elongation direction of the first fin; a surface of the floating gate structure is lower than a top surface of a sacrificial layer; a top surface of the first sidewall is flush with the top surface of the sacrificial layer; and an erasing gate structure disposed on the erasing region of the first fin and the second fin, a surface of the erasing gate structure is flush with the surface of the first sidewall”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826